 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKelly Business Furniture, Inc. and Santa ClaraValley District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Case 32-CA-8437April 14, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 2, 1987, Administrative LawJudge Timothy D. Nelson issued the attached deci-sion. The General Counsel and the Charging Partyfiled exceptions and supporting briefs, and the Re-spondent filed an answering brief in support of thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Raoul Thorbourne, Esq., for the General Counsel.Robert G. Hulteng and Bruce J. Sarchet, Esqs. (Littler,Mendelson, Fastiff & Tichy), of San Francisco, Califor-nia, for the Respondent.Paul Supton, Esq. (Van Bourg Weinberg, Roger & Rosen-feld), of San Francisco, California, for the ChargingParty Union.DECISIONSTATEMENT OF THE CASE; THE ISSUESTIMOTHY D. NELSON, Administrative Law Judge. Iheard this 8(a)(5) case in trial in Oakland, California, on13 and 14 May 1987. It arose on 8 October 1986 whenSanta Clara Valley District Council of Carpenters(Union) filed charges against Kelly Business Furniture,Inc. (Respondent). On 23 January 1987, after investigat-ing, the Regional Director for Region 32 dismissed cer-tain aspects of the charges, but issued a complaint con-cerning one of them.The complaint alleges that, on and after 24 October1986, Respondent unlawfully refused to recognize andbargain with the Union as the exclusive representative ofa certain unit, called "the Unit" in paragraph 6 of thecomplaint, described materially in that paragraph as,"All . . . systems installers and systems warehousemen,employed by Respondent at its. . . Hayward, Californiafacility; excluding all other employees. . . ." Paragraph 7of the complaint alleges as fact that on 12 May 1986 theBoard had certified the Union "as the exclusive collec-tive bargaining representative of the employees in theUnit."Respondent's answer denies paragraphs 6 and 7 of thecomplaint. Respondent admits that the Union was certi-fied in a unit, but not the one pleaded in the complaint; itadmits that it no longer recognizes the Union as the rep-resentative for that certified unit, but avers that this isbecause that unit no longer "exists." More specifically,Respondent avers that "changed circumstances"•a relo-cation and consolidation of operations•have resulted ina merger under one roof of employees from the certifiedunit with a larger number of their unrepresented counter-parts, thereby destroying the appropriateness of theoriginally certified unit and privileging Respondent's re-fusal to recognize the Union in the unit in which theGeneral Counsel would now require it to bargain.The real issue, the one that was needlessly obscuredby the peculiar fiction employed in the complaint allega-tions pertaining to the unit,' is whether the certified unit,practically encompassing Respondent's "systems" install-ers and warehouse employees working out of one of Re-spondent's former Sunnyvale facilities, retained its appro-priateness for collective-bargaining purposes when Re-spondent transferred all of its operations (including both"systems" and "conventional" furniture warehousing anddelivery) to Hayward and consolidated them under asingle roof. I conclude that it did not.On the whole record,2 on my observations of the wit-nesses as they testified, and on my assessments of the in-herent probabilities, I make theseFINDINGS OF FACTI. RESPONDENT'S PRESENT AND FORMER OPERATIONSIN OVERVIEWRespondent, a California corporation, sells office fur-nishings on, a retail and nonretail basis.3 These include"conventional" office furniture (desks, chairs, bookcases),delivered essentially intact from warehouse to customer,as well as a line of panel "systems" used to divide officework spaces, which must be finish-assembled and in-stalled on site from warehoused components.Respondent now operates from a single building inHayward, California. That Hayward facility includes ashowroom and business offices within one interior-walledsection; the balance of the building is an open-spacewarehouse where both conventional furniture and panelsystems are now received, stored, worked on, and stagedfor delivery to customers.Respondent had formerly operated from a variety ofseparate buildings in Sunnyvale, some 35 freeway milesThe complaint confuses fact with theory by averring that the unit asdescribed in the complaint is the unit that the Board certified. The Gen-eral Counsel now acknowledges (Br. 3 at fn. 2) that the "wording of thecertified unit was changed in the complamt to more accurately reflect theactual work performed by the employees and the fact the bargaining unitwork is now performed. . . in Hayward."2 The General Counsel and Respondent filed posttrial briefs which Ihave fully considered.3 In the year preceding the complamt Respondent realized gross busi-ness volumes exceeding $500,000, and purchased directly from outsideCalifornia more than $50,000 goods and services.288 NLRB No. 54 KELLY BUSINESS FURNITURE475from Hayward. Since 1983, it had maintained two ware-houses in Sunnyvale•one at Weddell Court, used for thepanel systems; the other at Caribbean Street, about 4miles away, used for conventional furniture.The Weddell Court systems warehouse employed agroup of roughly 15 regular nonsupervisory employees,of which about 3 did inside warehousing (involving ship-ping and receiving, inventory control, stocking, and par-tial preassembly or rehabilitation work on panel systems)and about 12 other "installers" handled the delivery,final assembly, and on-site installation of the panel sys-tems, using company-owned vans to make their deliv-eries. The Weddell Court operation was then sometimescalled the "Technical Services Division," and the Wed-dell Court employees (both warehousemen and installers)-were sometimes called the "Tech Team."The Caribbean Street warehouse for conventional fur-niture employed roughly 35 warehousing, shipping andreceiving, repair, delivery, and "field service" employees(the latter doing minor repairs at the delivery site).A. The Move to HaywardBy late 1984 Respondent had decided, for business rea-sons, to consolidate everything, including its convention-al and systems warehousing operations, under a singleroof.4 By October 1985 Respondent had selected thenew site at Hayward and had secured terms for occupan-cy of that facility at the future points when its existingleases in Sunnyvale would expire.The Caribbean Street operation was closed down inMarch 1986 (all dates below are in 1986, unless I specifyotherwise), when Respondent's existing lease expiredthere; its stock of conventional furniture was then movedto Hayward, along with those roughly 35 former Carib-bean Street employees who elected to keep their jobs.The Weddell Court operation continued for 6 moremonths, until October, when the lease for those premisesexpired; its inventory and supplies were then similarly re-moved to Hayward and approximately 11 former Wed-dell Court employees (of which 9 or 10 were installersand 1 or 2 were warehousepersons) opted to continueworking under the new arrangement.B. The Union's Intervening Certification at WeddellCourt; Interim Labor Relationship; Respondent'sRefusal to Continue Recognition After the Relocationhi the meantime, in May, when Weddell Court wasthe only remaining Sunnyvale facility, the Union won an4 In summary, Respondent had decided•well before the Union hadcome mto the picture at Weddell Court--to relocate and consolidate be-cause of a desire for more space as business increased in both convention-al and systems furnishings and because i t believed that it could improvecustomer service and still operate more efficiently and profitably by con-solidating in a single building The General Counsel has disclaimed anycontention that the consolidation decision was influenced by umon-tacti-cal considerations. I note also that the Regional Director, in dismissingdiscrete aspects of the instant charges relating to Respondent's refusal tobargain over the relocation decision, found, inter aha, that "Respondentwas not obligated to bargain about such decision because it was not basedon labor costs. . . " (My emphasis; see R. Exh. 2 at 1, third sentence;but compare the penultimate sentence on that page, which, due to theapparently inadvertent omission of the word "not," makes a contradicto-ry and contextually senseless statement, which I ignore.)election conducted under the Board's auspices among the"production and maintenance" employees (in reality, sys-tems warehousepersons and installers) working at, or outof, that facility.5Respondent and the Union subsequently entered intocollective bargaining regarding the Weddell Court unit;6they had not reached a contract by late September, thepoint at which Respondent notified the Union of theplanned relocation of the systems work to the Haywardfacility and offered to bargain about the effects of such amove on the Weddell Court employees.On 24 October the current controversy ripened whenRespondent's attorney wrote to the Union's attorney ad-vising, in substance, that while Respondent was still pre-pared to bargain with the Union over the "effects" of themove on former Weddell Court employees,7 its current"position" was that the certified unit had "ceased toexist, and was accreted into the larger Hayward bargain-ing unit." "Accordingly," Respondent's attorney contin-ued, "the Company no longer recognizes the existence ofa separate bargaining unit of those employees formerlyworking out of the Sunnyvale i.e., Weddell Court ware-house." These statements implied what Respondent'sanswer to the complaint now makes explicit•that Re-spondent now refuses to recognize or bargain with theUnion as the representative of any portion of its currentemployee complement at Hayward, but will only fulfillwhatever lingering obligation it may have to bargainwith the Union over the effects on former WeddellCourt unit employees of its decision to move to Hay-ward.C. Principal Differences Between the CurrentOperations in Hayward and the Former Operations inSunnyvaleMost of the litigation involved an exploration into thedetails surrounding Respondent's present and former op-erations. Much of this exploration amounted, in my view,5 In Case 32-RC-2279 the Regional Director, on behalf of the Board,certified the Union as the exclusive collective-bargaining representativeof Respondent's employees in this unit.All full-time and regular part-time production and maintenanceemployees, including leadmen, employed by [Respondent] at its facil-ity located at 922 Weddell Court, Sunnyvale, California; excludingall other employees. .The description of the certified unit•and the Regional Director's find-mg that it was an appropriate one•derived from the parties' stipulationsat a preelection hearmg. The record does not reveal whether the Region-al Director or the Union then had any inkling of Respondent's plans forrelocating the Weddell Court work to the Hayward facility.6 The record suggests that Respondent had first refused to bargainwith the Union in the certified unit, but then settled a Board case (docketnumber not of record) by agreeing, in an informal settlement agreementunder Board auspices, to commence bargaining with the Union. I inferthis from Respondent's letter to the Union dated 11 July, which refers tosuch a settlement, and in which Respondent formally recognized theUnion as the representative of the employees m the certified unit, prom-ised not to make unilateral changes affecting that unit, and invited theUnion to contact Respondent to schedule collective-bargaining meetings.7 The Regional Director also dismissed another portion of the instantcharges, alleging that Respondent had not bargained in good faith,overthe "effects" of the relocation of Weddell Court work and employees toHayward. That disposition was grounded in a finding that, to date, it was,the Union's inability to meet with Respondent, rather than Respondent'sunwillingness to bargain, that had prevented any "effects" bargaining. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto an exposition of the obvious, or at least the unremar-kable. As I see it, the relocation and consolidation underone roof of formerly separate warehousing and deliveryoperations is the centrally dispositive fact, the crucialway in which "circumstances" have "changed" since theBoard issued its Weddell Court certification; the kind ofchange, in short, which will predictably yield the kindsof operational details that are now presented at Haywardand which, I shall find, justifies Respondent's current re-fusal to bargain with the Union.The General Counsel, conceding the obvious•that theoperations have been relocated under a single roof•would have me conclude nevertheless that the systemsemployees still maintain enough distinctness in thepresent operation to constitute an appropriate unit. Iagree that this is the ultimate question; whether theBoard could now find that their involvement with panelsystems is enough to treat those employees as an appro-priate unit for collective bargaining. For those decisionalpurposes, I deem it sufficient to set forth below onlythose details about which there is no current dispute.The physical arrangement: Although the warehouseportion of the Hayward facility is not physically subdi-vided by interior walls, different areas of the warehouseare reserved for the two different product lines (thepanel systems components are all stored and worked onin an area to the right side of an imaginary line dividingthe open warehouse space; the conventional furniture ismostly stored and worked on in an area to the left ofthat imaginery line, but there is a substantial spillover ofthose products into reserved areas to the right of that"line"; overall, conventional furniture takes up abouttwo-thirds of the warehousing space). There is acommon receiving dock and distribution area at a mid-point on an outside wall, where both conventional andsystems products are received from manufacturers, in-voices and associated paperwork are processed, and fromwhich both types of products are distributed within thewarehouse. On the outside wall at the left end of thebuilding is a loading dock and staging area throughwhich both types of products pass for delivery to cus-tomers.8 There is a common lunchroom in the ware-house. There is a common timeclock for all employees.Functional integration: At present (and apparently forsometime preceding the move), roughly 90 percent ofRespondent's customer orders have included both con-ventional furniture and panel systems. Accordingly, evenbefore the move, the Caribbean and Weddell Courtworkers were "integrated" from a functional standpointinto Respondent's overall business of providing officefurnishings to customers. Now that the two are underone roof, their functional integration is simply more ob-vious; plainly, too, Respondent's practical ability to co-Derek Williams, a systems Installer, and Mark Ambler, a systems (or"grey goods") warehouseman, both suggest m their testimony that the in-stallers sometimes load their panel systems into vans through a door atthe right end of the building, which is nearer to where those products arestored than to the delivery/staging area at the opposite end of the build-ing The record does not allow a finding as to how often the systems in-stallers load through this door rather than from the delivery/stagingdock.ordinate those functions has been enhanced by the con-solidation.The current administrative arrangements; management,department structure, pay classifications: Before themove, Dave Martinez, headquartered at CaribbeanStreet, was titled "warehouse manager"; he was adminis-tratively in charge of the operations at both CaribbeanStreet and at Weddell Court. In fact, however, each ofthose warehouses was practically autonomous in terms ofrecordkeeping associated with receiving, shipping, anddelivery, and in terms of practical day-to-day schedulingand supervision of work. Indeed, Weddell Court had itsown manager, Anthony Moreno.Presently, Dave Martinez has been given full oper-ational authority over all aspects of the warehousing, de-livery, and installation of both panel systems and conven-tional furniture. He must personally interview and ap-prove any applicants for jobs within that overall oper-ation; he alone issues written warnings and disciplinarysuspensions; he must approve all recommendations fordischarging employees.Dave Martinez now oversees six recognized depart-ments, each with its own designated "departmenthead";8 these are: receiving-distribution, staging, deliv-ery, service, "Grey Goods" inventory control, and in-stallation.Many of the specific functions performed by theformer Weddell Court systems warehousepersons And in-stallers are seemingly still recognized, for "departmental"purposes, as distinct from those functions performed inother departments. Thus, the departmental term "GreyGoods" refers to the components used for panel systemsbefore they are fmally assembled. Once those productshave been received and processed through the commonreceiving department, the grey goods employees' work isthe same as that formerly done postreceiving, by theinside warehousepersons at Weddell Court. The differ-ence, of course, is that the inside workers at WeddellCourt did their own receiving as well as the storage,preassembly, and rehabilitation work on those panel sys-tems, which they continue to do in the grey goods de-partment at Hayward. To the same extent, this has al-tered the duties of Anthony Moreno, the current greygoods department head who, in his former position asmanager of the Weddell Court warehouse, had oversightresponsibilities for receiving; these responsibilities nowvested instead in the head of the common receiving de-partment. Similarly, the work done in the installation de-partment is the same kind of work, with the same vansand tools, done by the former Weddell Court installers.The difference, of course, is that installers now receivetheir panel systems from a building housing both types offurnishings, and they often•if not customarily•pick upthose products from a staging area serviced by employ-ees from the staging department, rather than by the cur-rent grey goods department employees.There are two basic pay classifications in the Haywardoperation; they are linked to different skill and work ex-9 Whether the department heads are statutory supervisors or merelyleadpersons was not litigated. KELLY BUSINESS FURNITURE477perience factors and they have very little to do withwhether an employee does work associated with sys-tems•as opposed to conventional•furnishings. Thus,persons doing typical inside warehousing on either sys-tems or conventional furnishings (including workers inthe staging, receiving, and grey goods departments) re-ceive $7 an hour as a starting rate, whereas persons per-forming mostly outside work start at $8 an hour (theseinclude workers in the service,10 delivery, and installa-tion departments).Employee interaction and interchange: At WeddellCourt, inside warehousepersons maintained their ownshipping and receiving records and their interaction withother employees was limited to their contacts with thesystems delivery/installers, who normally spent at least90 percent of their time in the field. Presently, physicalhandling at dockside and the recordkeeping associatedwith receiving of inbound products and staging of outbound products of both types is done, respectively, inthe receiving and staging departments. As a conse-quence, employees from receiving regularly bring panelsystems parts and components into the current greygoods area. In addition, grey goods employees are regu-larly required to go to receiving to help unload not justpanel systems components, but also conventional furni-ture (according to grey goods employee Mark Ambler,he has been assigned, roughly twice a week since Octo-ber 1986, to assist in unloading conventional furnitureproducts in the receiving area).The outside systems installers (within the present in-stallation department) continue to spend at least 90 per-cent of their time in the field. Although the testimony issomewhat impressionistic, it appears that they are morelikely now than before the move to encounter Respond-ent's furniture delivery or field service employees attheir jobsites. This is due, apparently, to an improved co-ordination of systems and conventional deliveries, result-ing in systems installers overlapping with employeesfrom the delivery and (field) service departments. As anatural consequence, systems installers may assist furni-ture delivery crews in moving conventional furniture atthe jobsite, or those workers may otherwise interact inorder to coordinate the sequential tasks of furniture de-livery and panel installation.As a phenomenon distinct from the (seemingly inevita-ble) increase in interactions beteen the systems ware-housepersons and installers on the one hand, and the em-ployees associated with the conventional furniture de-partments on the other, all employees at Hayward arenow subject to a cross-training program within the ware-house calculated to enable greater true interchangeamong employees in all the present departments." Thus,installer Derek Williams was assigned for 4 days to per-form tasks associated with conventional furniture (stag-ing conventional deliveries, making delivery rounds with1(1 The service department actually mcludes persons who are normallyassigned either to "inside" furniture repair, or to "field" service repairson furniture. The inside repairers are the only persons regularly workingIn the warehouse who are paid at the $8 rate." This cross-trammg program was not formally implemented untilJanuary 1987, so far, however, cross-training has not resulted m any per-manent reassignments of employees from one department to anotherthe conventional furniture delivery employees); and greygoods employee Mark Ambler acknowledged that em-ployees from staging had been assigned for cross-trainingpurposes to do the same tasks that grey goods workersperform day to day. Warehouse Manager Martinez alsodescribed several other examples.Miscellany: All employees in the Hayward operation(inside workers and field employees alike) wear a stand-ard "uniform," a shirt with a small patch over the breastpocket bearing the "Kelly Business Furniture" logo. Car-ibbean Street-based employees always wore that uniform;until the relocation to Hayward, however, WeddellCourt-based employees had worn a shirt with a largepatch on the back containing the legend, "Kelly Techni-cal Services."II. ANALYSIS; CONCLUSIONS OF LAWEveryone agrees that, normally, when the Board certi-fies a union in a particular unit, the employer must honorthat certification by recognizing and bargaining in goodfaith with the certified union for at least 12 months fol-lowing certification. Brooks v. NLRB, 348 U.S. 96 (1954).The parties also agree that Brooks countenances an ex-ception for any "changed" or "unusual" circumstancesoccurring within the certification year that materiallyalter the basis on which the Board issued the certifica-tion.12Respondent admittedly stopped recognizing, and bar-gaining with the Union only about 5 months after theUnion's certification as the representative of the WeddellCourt unit; it relies ultimately on its transfer to and con-solidation at Hayward as constituting "changed" or "un-usual" circumstances warranting its current refusal tobargain. The General Counsel, focusing primarily on thefact that most of the work done by former WeddellCourt warehousepersons and installers is still being doneby distinct groups of employees at Hayward in distinctdepartments (respectively, grey goods and installation),finds no compelling "changed circumstances." Althoughneither party has cited to my attention any cases that arewholly apposite from a factual standpoint, I am persuad-ed that Respondent's litigation position is more defensiblethan the General Counsel's.It is true enough, as the General Counsel argues, thatthe "mere" relocation of a certified unit from the facilitydescribed in the certification to a new one is not an "un-usual" circumstance within the meaning of Brooks. E.g.,General Electric Co., 186 NLRB 289, 293 (1970); see alsoDrukker Communications, 258 NLRB 734, 747 (1981);Paper Mfg. Co., 274 NLRB 491, 496 et seq. (1985); HahnMotors, 283 NLRB 901 (1987). But this conventionalmaxim does not aid much in the present analysis, for weare plainly dealing not "merely" with the relocation of aportion of a certified or established unit in which thetransferred segment remained intact and undisturbed interms of its relationship to the certified unit as a whole,12 Brooks v NLRB, 348 U.S. at 98, listmg such situations as the mter-vening "defunct"-ness of the certified union, or "schism"-induced eaffi-hations of employees from the certified union to "a new local or interna-tional," or a "radical fiuctua[tion]" m the size of the bargaining unit"withm a short time." 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas in General Electric, Drukker Communications, andHahn Motors, supra; for those cases did not involve theadditional factor of a consolidation under one roof ofemployees from a certified unit with a larger grouping ofunrepresented employees. Neither are we presented withthe unique situation posed in Paper Mfg., supra, in whichcertified medical packaging unit employees representedby a graphic arts local were relocated, the complementof medical packaging unit employees at the new locationwas enlarged, new machinery was introduced at the newlocation, and the relocated employees in the certifiedunit now found themselves housed under the same roofthat already sheltered employees of a separate produc-tion division who were themselves separately representedby a local of the Teamsters Union."It is nevertheless true, as the General Counsel stresses,that the Board need only fmd that "the Unit," ("sys-tems" warehousemen and installers at Hayward, exclud-ing everyone else at Hayward, as hypothetically de-scribed in the complaint), is at least an appropriate onefor collective-bargaining purposes; for, if so, it is "irrele-vant" that an overall unit at Hayward might also befound appropriate." It is implicit in the General Coun-sel's position, however (indeed, I regard it as axiomatic)that the complaint must be dismissed if "the Unit" pro-posed in the complaint cannot be found to be independ-ently appropriate by the application of any traditionaltests. And it is at this stage of the analysis that the Gen-eral Counsel's case loses steam and begins to founder.Thus, although the General Counsel has paid lip serviceto the fundamental requirement that his proposed unit beone that is independently appropriate, he has not calledto my attention a single case in which the Board hascarved up a single-facility warehousing and delivery op-eration such as this one so as to create a unit in whichonly some of the inside warehousing personnel are in-cluded and only some of the outside delivery/installationpersonnel are included. In the circumstances, I take thisas an implicit concession by the General Counsel that his13 Despite some superficial similarities with this case, the GeneralCounsel does not assert that Paper Mfg. is materially apposite, indeed, herefrains from discussing its details I find that case distinguishable basedon its unique facts, particularly the following. The relocation in PaperMfg. involved no real consolidation or realignment of previously distinctfunctions performed, respectively, by the recently certified-unit of "medi-cal packaging" employees represented by the graphic arts local, and theTeamsters-represented employees who continued to perform more basicproduction and manufacturing tasks associated with "identification andpackaging" (Here, there was a genuine consolidation and attendant de-partmental realignment at Hayward of the receiving and staging func-tions that formerly had been duphcated at Caribbean Street and WeddellCourt ) Moreover, the continuing distinctness of the two divisions inPaper Mfg. was dramatic, influenced by the unique conditions requiredfor medical packagingŠthe medical packaging work area in the new lo-cation was physically segregated by newly constructed interior walls,done to "ensure sanitary conditions . in conformance with medical in-dustry standards" (sd. at 492), medical packaging employees were re-quired to wear special smocks, Jackets, and head coverings to ensure ster-ile conditionsŠgarb that was not required of Teamsters-represented em-ployees in the identification and packaging division Id. at 493. Finally,even after the relocation in Paper Mfg., separate seniority lists were main-tained for the two divisions, employees in each division worked underunique pay classification schemes, and "interaction" between the produc-tion line employees in each division was "nonexistent." Ibid.14 Hahn Motors, supra at fn. 2, e.g , otherwise distinguishable for rea-sons noted earlier.proposed unit is so irregular as to be inappropriate byany standard definition, and that his litigation positionreally implies, at bottom, that the Board should bend therules for determining appropriate units so as not to "de-prive" the systems employees of collective representationonly 5 months after they had voted in the Union."I can fmd no precedent for such an approach. And itsimply begs the question to maintain, as the GeneralCounsel seems to do, that employees in a unit previouslycertified as appropriate continue to comprise a separate,appropriate unit when their job tasks continue to beroughly the same in a consolidated operation as theywere when the unit was originally certified at a separate.location. See, in this regard, Renaissance Center Partner-ship, 239 NLRB 1247 (1979), in which the Board hadfirst certified a unit of security officers and guards em-ployed by the employer throughout the RenaissanceCenter complex. Less than a year later, however, theBoard found that the "certified unit is no longer appro-priate [ibid]" where the employer had recently consoli-dated formerly distinct security operations by directlyemploying and using interchangeably with existing unitemployees an even greater number of previously unrep-resented security officers and guards who had formerlyworked only at a single hotel in the complex. The Boardfound that the "consolidation of the two groups has pre-cipitously increased the. . . security force and has com-pletely obscured the separate identity of the certified bar-gaining unit which existed prior to the consolidation. Itis the kind of unusual circumstance which justifies an ex-ception to the certification-year rule." Id. at 1248.1615 I cannot treat as mere oversight the General Counsel's failure to dis-close on brief the results of any research he may have conducted into thediscrete question whether the Board has found the type of unit proposedin the complaint to be appropriate. At the trial's conclusion, I asked theparties specifically to address that question (winch I expressed in two dif-ferent ways: . . if there had been no certification history at a differentlocation . . would the Board have found the . . . unit pleaded in thecomplaint to be an appropriate umt?"; alternatively," . tell me wheth-er or not the Board has ever granted a umt of the type pleaded in thecomplaint where the petition was filed when [a] larger warehouse group-ing already was intact and in existence." Respondent squarely addressedthose questions on brief, locating no case exactly on point, but persua-sively arguing by analogy to the criteria employed by the Board inreaching unit-appropriateness determinations in other settings, that theunit proposed by the General Counsel could not pass muster. The Gener-al Counsel has engaged in no comparable attempt to match up the estab-lished criteria by which the Board reaches unit determinations with thefacts of Respondent's current operation at Hayward; he has avoided thequestions I posed at the end of the trial and has simply asserted into thevoid the very premise he started withŠthat because identifiable group-ings of persons at Hayward continue in the main to do work with sys-tems panels, this is enough to find that they constitute a discrete, appro-priate unit. It thus seema that the General Counsel's litigation position ul-timately relies more on the fact of the original certification of the systemsworkers than on any genuine belief that those workers now comprise anindependently appropriate unit.16 Of course Renaissance Center is not on all fours with this caseŠthere, after the consolidation, i,t was not in any sense possible to distin-guish the duties and functions of guards from the certified unit fromthose of the larger group of additional guards who were brought in andused "interchangeably" with guards from the certified unit; here, the em-ployees in the certified "systems" unit are still more distinguishable forsome purposes from the other employees at Hayward than are the guardsat the Renaissance Center. But one point implicit in Renaissance Center•equally applicableŠis that it is not enough now to treat the systems em-Continued •KELLY BUSINESS FURNITURE479Ramada Beverly Hills, 278 NLRB 691 (1986), cited byRespondent, is also instructive, and its holdings -even fur-ther undermine the General Counsel's contention thatthe systems warehousepersons and installers may be ap-propriately treated as a "unit" distinct from other em-ployee classifications at Hayward. In Ramada, at a cer-tain stage in the evolution of the employer's hotel andrestaurant operation in 1981, elections had been conduct-ed in three separate units found appropriate by the Re-gional Director, one comprised of "hotel service" work-ers (maids, laundry workers, housemen, janitors, andmaintenance employees), another comprised of "food andbeverage" workers (restaurant-associated employees),and a third comprised of "front desk" personnel. In 1984,new elections were sought in separate units of hotel serv-ice and food and beverage workers. The employer thencontended that its current operational refinements man-dated that only a single, overall unit of hotel and restau-rant employees was appropriate. The Regional Directorfound that the circumstances prevailing at the time of the1981 unit determinations had not "changed" sufficientlyto render the separate hotel service and food and bever-age units inappropriate. On review, the Board disagreedwith the Regional Director, finding that changed circum-stances indeed had created a setting where only a hotel-wide unit was now appropriate. In so finding, the Boarddeemed it comparatively insignificant that employees inthe former units continued to work as they had tradition-ally, under separate departmental supervision, with pri-mary responsibilities for only distinct types of services.Instead, the Board stressed that the hotel operation hadbecome "substantially more centralized" from an admin-istrative standpoint (including by the introduction of ageneral manager with overall responsibility for adminis-tration, and final authority to approve all hirings and fir-ings). The Board also stressed that, "like most hotel op-erations," the employer "runs a functionally integratedenterprise whose purpose is to provide lodging, dining,and related services to its guests and patrons," and that"while employees perform a variety of duties, theircommon objective is to provide a highly integratedgroup of services, directly or indirectly, for the hotel'sguests." In addition, the Board emphasized the "repeateddaily contact" among employees in the various depart-ments, many of whom, regardless of departmental classi-fication, nevertheless moved throughout the facility.These factors caused the Board to determine ultimatelythat "it is simply inappropriate to carve out individualunits without regard to the extensive functional integra-tion and confluence of employee concerns that is presenthere."I think the analogies and parallels between this caseand Ramada Beverly Hills are too obvious to warrant fur-ployees as a separate, appropriate unit simply because their work tasksare roughly similar to those they performed at Weddell Court. To holdotherwise would be to suppose, contrary to reason, that the original certi-fication at Weddell Court had more to do with the "uniqueness" of thework performed there than the fact that the Weddell Court workerswere characterized, by stipulation of the parties, as a wall-to-wall unit of"production and maintenance" employees at a single facility†a classical-ly appropriate unit description that requires no analysis of the uniquenessof the jobs bemg done in that facility.ther extended discussion. At Hayward, formerly distinctclassifications now work at or from a common facility,under the centralized administrative control of a singlemanager, who exercises final authority over hirings, fir-ings, and other disciplinary action. Employees doing for-merly distinct tasks from geographically separate loca-tions now interact in ways that they never did before;they now perform tasks that they never did before andthey are subject to a program of cross-training that virtu-ally guarantees that their interactions and interchangeswill continue to expand. Especially in the absence of anycitation by the General Counsel to any case suggestingto the contrary, I regard it as inconceivable that theBoard, if asked to direct an election in the unit proposedby the General Counsel would, in the present circum-stances, determine that the grey goods and installationdepartment employees share a community of interestamong themselves that is greater than the community ofinterest shared between, say, the grey goods employeesand the other "inside" employees in the receiving depart-ment or the staging department. What those inside em-ployees have in common, regardless of what types ofwarehoused products they may handle (in fact, all ofthem now regularly "handle" both conventional furni-ture and panel systems components, even though greygoods employees tend to spend most of their time onpanel systems components) are their common pay rates,their common location in an undivided warehouse area,and their inevitable and necessary daily interactionswhile receiving inbound products and while stagingthose products for outbound delivery. Just as plainly, theonly feature which grey goods employees now have incommon with the panel systems installers is that theyeach have something to do with the panel systems Simi-lar observations could be made about the plain common-ality of interests among the higher-paid "outside" em-ployees (installation, (field) service, delivery) as contrast-ed with the comparatively trivial relationship currentlyexisting between installation and grey goods employees.The type of products worked on by certain employeeshas never been treated by the Board as a dispositivefactor in defining an appropriate unit that excludes otheremployees working at the same location--especiallywhen many of the other employees also do work associ-ated with the same products.17In sum, I conclude that the General Counsel's litiga-tion position does not square with the cases; it givesundue weight to the original unit determination and cer-tification, which themselves plainly derived from theparties' stipulations entered into in a materially differenthistorical context; and it gives short shrift to the Board'shistoric recognition (e.g., Renaissance Center, supra) that"changed circumstances" may, indeed, defeat the collec-tive-bargaining expectations of employees even if theyhave only recently selected a bargaining agent. The unitin which the General Counsel would now require Re-spondent to bargain with the Union is an arbitrary con-struct and it is not an "appropriate" one as that term is17 Compare Paper Mfg., supra, involving dispositive factors beyond themere difference in product lines. 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD\used throughout Section 9 of the Act. Accordingly, Re-On these findings of fact and conclusions of law andspondent operates under no legal' obligation to recognizeon the entire record, I issue the following recommend-or bargain collectively with the Union in the unit pro-ed19posed in the complaint.19ORDERThe complaint is dismissed." It is not before me to judge whether Respondent may still have anobligation to bargain with the Union over the effects on Weddell Court`employees of the move to Hayward, accordingly, this decision does notpurport to dispose of that question.19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.